Citation Nr: 1538817	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-28 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

This is the third time that this case has come before the Board.  As the case must again be remanded, an extended review of its procedural history is unnecessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss is related to his in-service noise exposure from his more than three years of service in the Air Force.  

Heretofore, VA has denied the Veteran's claim on the basis that his current bilateral hearing loss is not related to his active service.  Three opinions - two from VA examiners of May 2010 and March 2015 (as well as a June 2015 addendum from that examiner) and one from a VHA medical expert in January 2014 -came to this conclusion, and each opinion offered the rationale that the Veteran did not experience a significant threshold shift between his entrance in 1965 and his discharge in 1968.

The Veteran has consistently argued, however, that his August 1968 separation examination is not valid.  In his June 2010 notice of disagreement, the Veteran stated that he did not remember undergoing audiometric testing at his separation.  In subsequent letters to VA, the Veteran noted that the description of the Veteran on the purported August 1968 separation examination did not match him, noting discrepancies in his height, weight, and eye color.  

In an effort to correct his record, the Veteran contacted the Air Force and requested an analysis of his records.  In April 2015, the Air Force agreed that page 2 of the Veteran's August 1968 separation examination (the page containing purported audiometric data of the Veteran's) be removed from the Veteran's file.  

Because of the Veteran's compelling argument and the subsequent action by the Air Force, VA must not consider the 1968 separation examination in determining whether the Veteran's hearing loss is related to his active service.  As all previous opinions regarding the Veteran's hearing loss relied on this document, they are inadequate.  Thus, the question of whether there is a nexus between the Veteran's current hearing loss and his active service is unresolved.  A new opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination by an appropriate professional, but not before any examiner who has previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to his active service.  

In answering this question, the examiner may not rely on the now invalid August 1968 separation examination.  The examiner must discuss the Veteran's statements regarding his history of in-service noise exposure as well as his dates of onset of bilateral hearing loss.  The examiner must also discuss subsequent enlistment examinations for the Naval and Air Force Reserves from August 1976 and January 1979.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the appeal.  Ensure that all obtained opinions comport with the above instructions from the Board.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

